Judgment unanimously reversed and a new trial ordered, with costs to the defendant-appellant against the plaintiff to abide the event, and with costs to the plaintiff against the defendant-respondent to abide the event, on the ground that the verdict in favor of the plaintiff against the defendant-appellant and the verdict in favor of the defendant-respondent against the plaintiff are against the weight of the credible evidence. Present — Martin, P. J., Glennon, Untermyer, Dore and Callahan, JJ.